IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                          AT KNOXVILLE              FILED
                       AUGUST 1997 SESSION
                                                     October 3, 1997

                                                   Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk



STATE OF TENNESSEE,       )
                          ) C.C.A. No. 03C01-9702-CR-00072
    Appellee,             )
                          ) Sullivan County
V.                        )
                          ) Honorable R. Jerry Beck, Judge
                          )
CHARLES ANTHONY RICHARDS, )
                          ) (Sentencing-Aggravated Robbery)
    Appellant.            )
                          )




FOR THE APPELLANT:              FOR THE APPELLEE:

Patricia Hall Long              John Knox Walkup
Attorney at Law                 Attorney General & Reporter
2100 Riverview Tower
900 S. Gay Street               Marvin E. Clements, Jr.
Knoxville, TN 37902             Assistant Attorney General
                                Criminal Justice Division
                                450 James Robertson Parkway
                                Nashville, TN 37243-0493

                                H. Greeley Wells, Jr.
                                District Attorney General

                                Edward E. Wilson
                                Asst. Dist. Attorney General
                                P.O. Box 526
                                Blountville, TN 37617



OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge
                                   OPINION


       The appellant, Charles Anthony Richards, pled guilty to aggravated

robbery. After a hearing, he was sentenced to eight years incarceration. His

sentence is to be served consecutively to an unrelated federal sentence. The

appellant contends that the trial court erred in ordering his sentence to be served

consecutively to his federal sentence.



       The Tennessee Rules of Criminal Procedure provide that when a

defendant is being sentenced and he or she has additional unserved sentences

from other states or from federal courts, the sentence imposed shall be

consecutive to the unserved sentence unless good cause exists to run the

sentences concurrently. Tenn. R. Crim. P. 32(c)(2). Furthermore, consecutive

sentencing is proper if the court finds that the defendant has an extensive history

of criminal conduct or that the defendant committed the crime while on probation.

Tenn. Code Ann. §§ 40-35-115(b)(2) & (6) (1990).



       The record reveals that the trial court considered the appellant’s extensive

history of criminal conduct in determining his sentence. This included committing

aggravated robbery while on probation. As the state notes, these were different

convictions for different crimes affecting different victims. This Court agrees that

the appellant should not get a free ride for multiple criminal conduct. The trial

judge had ample authority to order the appellant’s sentence to be served

consecutively to his federal sentence.



       Accordingly, we find no error of law mandating reversal. The judgment of

the trial court is affirmed.



                                                 __________________________
                                                 PAUL G. SUMMERS, Judge



                                         -2-
CONCUR:




__________________________
GARY R. WADE, Judge




__________________________
WILLIAM M. BARKER, Judge




                             -3-